UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

DESHAWNRA L. WILLIAMS o/b/o D.A.H.,
Plaintife, DECISION & ORDER
18-cv-6104
Vv.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Deshawnra L. Williams on behalf of her son D.A.H.
(“plaintiff”), brings this action pursuant to Title II and Title
XVI of the Social Security Act (“the Act”) seeking review of the
final decision of the Commissioner of Social Security (“the
Commissioner”), which denied her application for children’s social
security insurance benefits. See Compl. (Docket #1). Presently
before the Court are competing motions for judgment on the
pleadings.+ See Docket ## 13, 18.

Plaintiff filed her application for children’s social
security insurance benéfits on August 12, 2014, alleging D.A.H.'s
disability due to attention deficit disorder, attention-deficit

hyperactivity disorder (*ADHD’), and asthma. Administrative

 

1 For purposes of this Decision and Order, the Court assumes the parties’
familiarity with the medical evidence, the ALJ’s decision, and the standard of
review, which requires that the Commissioner’s decision be supported by

 

substantial evidence. See Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir.
2007) (so long as a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner’s decision,” and “the
Commissioner applied the correct legal standard,” the Commissioner's

determination should not be disturbed), cert. denied, 551 U.S. 1132 (2007).

i
Record, Docket #9 (“AR”) at 175-82, 228-33. Her application was
initially denied on October 6, 2014, and Administrative Law Judge
Lauren Penn (“the ALJ”) held a hearing on September 1, 2016, at
which plaintiff and D.A.H. testified with the assistance of
counsel. AR at 62-99. Board-certified pediatrician William
Silberberg, M.D. also testified at the hearing. Id. On November
23, 2016, the ALJ issued an unfavorable decision, finding that
D.A.H. was not disabled. AR at 11-28. The Appeals Council denied
plaintiff's request for review (AR at 1-7), and this appeal
followed. Plaintiff and the Commissioner filed competing motions
for judgment on the pleadings. Docket ## 13, 18.
Discussion

Determining Disability for Children Under the SSA: The Act

 

provides that an individual under the age of eighteen will be
deemed disabled “if that individual has a medically determinable
physical or mental impairment, which results in marked and severe
functional limitations, and which can be expected to result in
death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.” 42 U.S.C.
§ 1382c(a) (3) (C) (i). Further, “no individual under the age of 18
who engages in substantial gainful activity .. . may be considered
to be disabled.” Id. at § 1382c(a) (3) (C) (ii).

The determination of disability entails a three-step

evaluation process. 20 C.F.R. § 416.924(a).
First, the ALJ considers whether the child is engaged in
“substantial gainful activity.” Id. at § 416.924(b).
Second, the ALJ considers whether the child has a
“medically determinable impairment that is severe,”
which is defined as an impairment that causes “more than
minimal functional limitations.” Id. at § 416.924(c).
Finally, if the ALJ finds a severe impairment, he or she
must then consider whether the impairment “medically

equals” or, as is most pertinent here, “functionally
equals” a disability listed in the regulatory “Listing
of Impairments.” Id. at § 416.924(c)-(d); Id. at pt.

404, subpt. P.

Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004). Functional

 

limitations are then evaluated in six domains: “(i) acquiring and
using information; (ii) attending and completing tasks; (iii)
interacting and relating with others; (iv) moving about and

manipulating objects; (v) caring for oneself; and (vi) health and

 

physical well-being.” Frye ex rel. A.O. v. Astrue, 485 F. App’x
484, 487 (2d Cir. 2012); see also 20 C.F.R. § 416.926a(b) (1). “A
medically determinable impairment or combination of impairments
functionally equals a listed impairment if it results in ‘marked’
limitations in two domains of functioning or an ‘extreme’
limitation in one domain.” Frye, 485 F. App’x at 487.

A child has a marked limitation in a domain when the
impairment “interferes seriously” with the child’s “ability to
independently initiate, sustain, or complete activities.” 20
C.F.R. § 416.926a(e) (2) (i). Marked limitation is “more than
moderate but less than extreme.” Id. (internal quotation marks

omitted). A child has an extreme limitation ina domain when the
impairment “interferes very seriously” with the child’s “ability
to independently initiate, sustain, or complete activities.” Id.
at § 416.926a(e) (3) (i). Extreme limitation is “more than marked”
and is typically given to “the worst limitations,” but it does not
require “a total lack or loss of ability to function.” Id.

The ALJ’s Decision: At step one, the ALJ found that D.A.H.

 

had not engaged in substantial gainful activity. AR at 14.
Proceeding to step two, the ALJ determined that D.A.H. had the
following severe impairments: ADHD combined type, oppositional
defiant disorder (“ODD”), asthma, and unspecified disruptive and
impulsive control disorder. AR at 14. At step three, the ALJ
found that these impairments, alone or in combination, did not
meet or functionally equal a Listing impairment. AR at 14-15.
Although the ALJ determined that D.A.H. had marked limitations in
caring for himself, she found D.A.H. had “less than marked”
limitations in acquiring and using information, attending and
completing tasks, interacting and relating with others, and health
and physical well-being. AR at 21-27. The ALJ also found that
D.A.H. had no limitations in moving and manipulating objects. AR
at 24-25. Accordingly, because D.A.H. only had “marked
Limitations” in one domain of functioning, the ALJ determined that
D.A.H. was not disabled within the meaning of the Act.

In making these determinations, the ALJ gave varying degrees

of weight to the testimony at the hearing. She gave “great weight”
to D.A.H.’s mother’s testimony. AR at 18. The ALJ also gave
“great weight” to Dr. Silberberg’s testimony “regarding severity
and listings” but “little weight” to Dr. Silberberg’s testimony
regarding D.A.H.’s limitation in interacting and relating with
others. AR at 18. As to opinion evidence in the record, the ALJ
assigned “great weight” to the opinion of consultative examiner
Dr. Harbinder Toor and “some weight” to the opinion of
psychological consultative examiner Yu-Ying Lin, Ph.D. AR at 19.
The ALJ also considered the opinions of D.A.H.’s teachers and
school staff by assigning “some weight” to the opinion of Matthew
Bradstreet, the Dean of Discovery Charter School where D.A.H.
attended, and by assigning “some weight” to the opinion of Greg
Kinslow, D.A.H.’s teacher. AR at 19-20. Finally, the ALJ gave
the State medical consultant J. Randall, M.D.’s opinion “great
weight” except for the assessment of D.A.H.’s ability to care for
himself, which the ALJ assigned “little weight.” AR at 20.

Interacting and Relating with Others: Plaintiff argues that

 

the ALJ's finding that D.A.H. had a less than marked limitation in
interacting and relating with others was not supported by
substantial evidence. IT agree. Indeed, the record evidence
supporting the conclusion that D.A.H. has a marked limitation in
interacting and relating with others is so substantial, it compels
a finding that plaintiff is disabled.

According to the Commissioner’s regulations, a child may have
a marked limitation in interacting and relating with others when
he, for example, does not reach out to be picked up and held by
his caregiver; does not “attach to adults other than parents (e.g.,
teachers or club leaders)”; has no close friends; avoids or
withdraws from people he knows, or is overly anxious or fearful of
meeting new people or trying new experiences; has difficulty
playing games or sports with rules; or has difficulty communicating
with others, e.g., in using verbal and nonverbal skills to express
himself, carrying on a conversation, or in asking others for
assistance. 20 C.F.R. § 416.926a (i) (3) (1)-(v); AR at 23-24.

The testimony of Dr. William Silberberg was particularly
instructive. Dr. Silverberg, a board-certified pediatrician who
received his medical degree from Duke and taught at Yale Medical
School, was retained by the Commissioner to review the entire
record, attend the hearing, and offer expert testimony on whether
D.A.H. was disabled. AR at 401-405. Dr. Silberberg acknowledged
that he testifies as an expert for the Commissioner in about 300
cases a year and he does not “think anyone can really argue the
point ~- they can argue the point, but I’m not willing to accept
it, that this child has marked problems with interacting and
relating with others.” AR at 94-95. Dr, Silberberg noted that it
was “almost unheard of” for a child to be suspended from
kindergarten, adding “[fa]lnd then, to read these disciplinary

reports.” AR at 94. According to Dr. Silberberg, D.A.H.’s
educational records, disciplinary reports, and medical records are
“consistent with a child who is having significant problems” and
make him “markedly concerned” about D.A.H.’s future without
significant and intensive medical intervention. AR at 95. Dr.
Silberberg’s prognosis for D.A.H.’s future was gloomy: “He is in
for a long, difficult road ahead of him.” AR at 91.°

The records and evidence Dr. Silberberg relied on, and those
received after the hearing, certainly support his opinions. For
example, D.A.H.’s teacher, Greg Kinslow, who observed the child
for at least an entire school year, also documented D.A.H.’s
problems in interacting and relating with others. AR at 348. Mr.

Kinslow consistently rated D.A.H. as having an “obvious problem”

 

2 The ALG afforded “little weight” to Dr. Silberberg’s “assessment of the
claimant’s limitation in interacting and relating with others.” AR at 18. The
ALJ's reasoning is difficult to unravel. It appears the ALJ dismissed Dr.
Silberberg’s opinion on this domain because of certain exhibits that were

received into the record after Dr. Silberberg’s hearing testimony. The Court
has examined these exhibits and finds they do not constitute substantial
evidence to support the ALJ’s decision. For example, the ALJ specifically

refers to Exhibit 7F at pages 108 and 136 (AR at 513 and 541) as supporting the
finding that D.A.H.’s functioning and behavior recently improved with
medication. Page 513 of the AR is a page from D.A.H.'s medical history notes
dated March 21, 2016 in which D.A.H.’s mother stated his medication for ADHD
“works well in the morning, but worn off by after school time.” When D.A.H.'S
mother returned to the pediatrician on June 27, 2016 she reported the ADHD
medication was now working well throughout the day. AR at 541. However, the
notes also confirm that D.A.H.’s mother was unilaterally giving her son a
dangerously high dose of the ADHD medication that exceeded the prescribed
dosage. The medical record relied on by the ALU states: “Mom reports that she
was giving [D.A.H.] 72 mg of Concerta instead of the prescribed 54 mg. When
discussing the safety concerns of this practice, mom states ‘well it was fine
for me!’ Discussed safety concerns with mom who was minimally receptive. Advised
mom that a 72 mg dose is not a safe dose for patient and that altering a
stimulant medication dose without discussing with a provider can be dangerous.
Will refill dose at 54 mg tablets.” AR at 542. Relying on an unprescribed and
excessive dosage of ADHD medication as proof of the medication’s effectiveness
in controlling behavior is obviously problematic.

7
in “seeking attention appropriately,” “following rules (classroom,
games, sports),” and “introducing and maintaining relevant and
appropriate topics of conversation.” AR at 348. D.A.H. was also

rated as having an obvious problem in activities such as

“respecting/obeying adults in authority,” “using language
appropriate to the situation and listener,” “taking turns in a
conversation,” and “using adequate vocabulary and grammar to

express thoughts/ideas in general, everyday conversation” among
others. Mr. Kinslow rated D.A.H. as having a “serious problem”
with expressing anger appropriately. Id. Further, according to
his school records, D.A.H. frequently fled from school staff and
away from adult supervision. AR at 306, 308-10, 316.

D.A.H.’s mother testified that her son threatened to cut his
sister with a knife and bit her. AR at 79. According to D.A.H.‘s
mother and teachers, he had multiple disciplinary incidents
resulting from threatening, punching, stabbing, and choking other
students. AR at 71, 294, 302, 309, 311, 314, 315, 319. D.A.H.'S
mother testified that he would get into trouble at school for
“[blasically, being defiant, the anger issues. He would try to

harm other students in many different ways like punching, trying

to stab them with a pencil, chairs.” AR at 71. D.A.H. told a
student, “I‘ll kill you” because the student was merely calling
his name. See AR at 72. OD.A.H.’s anger also results in severe

destructiveness. His mother testified that when told that he will
have his things taken away, D.A.H. will “be kicking the wall or
something. Just keep opening the door, slamming the door. .. . He
breakis] his own stuff. He break[s] my stuff. He break[s] his
Sister’s stuff.” AR at 84.

Matthew Bradstreet, the Dean of D.A.H.’s school, wrote that
D.A.H. had 16 disciplinary referrals and had been suspended twice,
all in the span of four months, for “insubordination, defiance,
and class disruptions.” AR at 354. From 2012 to 2014, it appears
that D.A.H. had at least 35 disciplinary incidents. AR at 88,
300-01. D.A.H. had been suspended as a kindergartener for
“physical aggression” (AR at 88, 294); Dr. Silberberg opined that
it was “{mlarkedly unusual to have someone suspended in
kindergarten.” AR at 88. It was also Dr. Silberberg’s opinion
that D.A.H. “interacts extremely poorly, markedly poorly with
society.” AR at 95. The State medical consultant, Dr. J. Randall,
who is familiar with disability determinations and their
evidentiary requirements, also opined that D.A.H. has marked
problems with interacting and relating with others. AR at 179.
Despite explicitly stating that this aspect of Dr. Randall’s
opinion is “supported by the medical and educational evidence of
record” and therefore giving it “great weight” (AR at 20), the ALJ
never refers to or relies on the opinion when analyzing this

domain.
In sum, a fair reading of this record, including the opinions
of two educational and two medical professionals, confirms the
lack of substantial evidence to support the ALJ’s conclusion that
D.A.H. has a less than marked limitation in interacting and
relating with others. D.A.H.’s proclivity for punching, stabbing,
and choking other children, to say nothing of his myriad other
manifestations of aggression and anger, cannot be dismissed as a
mild or transient behavioral issue. D.A.H. has clearly documented
longstanding deficits in interacting and relating with others.
Because it is clear from the record that D.A.H. has a marked
limitation in interacting and relating with others and the ALJ
found D.A.H. to have a marked limitation in caring for himself,
D.A.H. is markedly limited in at least two domains. Accordingly,
D.A.H.'s impairments functionally equal a listed impairment. See

Frye, 485 F. App’x at 487; Rice ex rel. T.C.K. v. Astrue, 32 F.

 

Supp. 34 113, 123-25 (N.D.N.Y. 2012) (remanding for calculation of
benefits where ALJ improperly disagreed with treating physician’s
determination that plaintiff claiming disability for ADHD had
marked limitations in interacting and relating with others given
that the record “evidence[d] substantial problems with aggression
and social interaction. . . . Claimant was disciplined for taking
other students’ property, fighting, threatening a bus driver, and
inappropriate physical contact. The consultative psychiatric

examiner noted a history of ‘difficulty with social behavior’.

10
.") (internal references to the record omitted); Valez ex rel.

J.M.A. v. Astrue, No. 10-2681, 2011 WL 1248707, at *6 (E.D. Pa.
Feb. 4, 2011) (“Because the ALJ's conclusions that JU.M.A.’s
limitations in two domains were less than marked are unsupported
by substantial evidence, remand is warranted, since a finding of
disability would result from a conclusion that J.M.A. had marked
limitations in two areas.”); see also Brown ex rel. J.B. v. Colvin,
No. 1:12-CV-1062 (MAT), 2015 WE 1647094, at *7 (W.D.N.Y. Apr. 14,
2015) (remanding where plaintiff's psychologist noted he “‘got
suspended from school . . . for picking at an autistic boy[, |
throwing things at him and hitting him[]’” but where ALJ found
plaintiff had a less than marked limitation in interacting and
relating with others (alterations and omissions in original)).
Conclusion

Based on the record before the Court, I find that remand for
further record development and more administrative proceedings, or
another hearing, would serve no useful purpose. There is
compelling record evidence confirming that D.A.H.'s functioning is
markedly limited in the domain of interacting and relating

with others. Thus, a finding of disability is appropriate. See

Rivera ex rel. S.M.H. v. Colvin, 9 F. Supp. 3d 309, 319-21

 

(S.D.N.Y. 2014) (finding “[i]n short, there is little evidence in
the record to support a determination that S.M.H. had ‘less than

marked limitation’ in interacting and relating with others.

11
[A] lmost every adult who interacted with S.M.H. on a regular basis
described her as oppositional, immature, aggressive, and defiant.

.” and remanding for calculation of benefits); Rice, 32 F.
Supp. 3d at 125 (remanding for calculation of benefits where ALJ
improperly disagreed with treating physician’s determination that
plaintiff claiming disability for ADHD had marked limitations in
interacting and relating with others given that the record

“evidence[d] substantial problems with aggression and social

interaction. . . .”); Diaz ex rel. E.G. v. Comm’r of Soc. Sec.,

 

No. 06-CV-530-JTC, 2008 WL 821978, at *8-9 (W.D.N.Y. Mar. 26, 2008)
(“[T] he evidence contained in E.G.’s school records and the reports
of examining and reviewing medical consultants provides persuasive
proof of his marked limitation of functioning in the domain
of interacting and relating with others. . . . Accordingly, remand
is ordered solely for the calculation of benefits.”).

For these reasons, plaintiff’s motion for judgment on the
pleadings (Docket # 13) is granted, and the Commissioner’s motion
for judgment on the pleadings (Docket # 18) is denied. The case

is remanded for the immediate calculation of benefits.

  

  

 

j J NATHAN W. FELDMAN
U ited States Magistrate Judge

Dated: September @Y , 2019
Rochester, New York

12
